Citation Nr: 1738497	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-11 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 80 percent since March 17, 2014 for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1944 to May 1946.

This case initially came to the Board of Veterans' Appeals from a December 2012 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO granted an increase in the rating assigned to the Veteran's service-connected hearing loss disability.  The rating was increased from 30 percent to 50 percent between May 8, 2012 and November 9, 2012, but continued at 30 percent, effective November 9, 2012.  The Veteran appealed the denial of a higher rating.  In February 2014, the RO issued a second decision, increasing the hearing loss rating to 40 percent, effective May 21, 2013.  Because the Veteran did not express satisfaction with the amount of the increase, his claim remained on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).   

In December 2015, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board issued a decision and remand in January 2016, assigning a four-part staged rating for the Veteran's hearing loss disability: (1) From May 8, 2012 to November 8, 2012, the Board denied a rating in excess of 50 percent; (2) From November 9, 2012 to May 20, 2013, the Board denied a rating in excess of 30 percent; (3) From May 21, 2013 to March 16, 2014, the Board denied a rating in excess of 40 percent; and (4) The Board granted an 80 percent rating, effective March 17, 2014.

Finding that further development was necessary before it could be decided, the Board remanded only the issue of whether the Veteran was entitled to a rating higher than 80 percent since March 17, 2014.  On remand, the AOJ was instructed to requested additional records and to schedule the Veteran for a new audiological examination.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Although the Board regrets the need for further delay, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for the reasons below.  VA will notify the appellant if further action is required.


REMAND

After the Veteran's increased rating claim was remanded, the AOJ issued a new rating decision in March 2016, implementing the Board's order granting an 80 percent rating for bilateral hearing loss disability, effective March 17, 2014.  Pursuant to the Board's other remand orders, the AOJ sent the Veteran a letter requesting potentially relevant records in February 2016 and arranged for the Veteran to be examined by an audiologist in April 2016.  

According to the Board's January 2016 remand orders, after completion of the requested development, the AOJ was to readjudicate the issue on appeal under the applicable law and regulations.  The AOJ was further instructed that, if any benefit sought remained denied, the AOJ should issue a supplemental statement of the case (SSOC) and give the Veteran the opportunity to respond before returning this appeal to the Board for further review.  

The AOJ completed much of the development requested in the January 2016 remand, but failed to issue an SSOC.  Instead, after obtaining the report of the April 2016 audiology examination, the AOJ issued a proposal to reduce the rating assigned for the Veteran's service-connected hearing loss disability to 30 percent.  After obtaining a second set of hearing test results, dated October 2016, the AOJ issued a rating decision in December 2016, reducing the rating assigned for hearing loss from 80 percent to 50 percent.  The AOJ then certified this issue to the Board.  According to the certification (VA Form 8), the issue certified was the Veteran's claim for an increased rating for hearing loss disability.

Under these circumstances, the likely reason for the AOJ's failure to issue the requested SSOC is that, by reducing the rating assigned for the Veteran's hearing loss disability, the AOJ considered that it had denied a rating higher than 80 percent from March 17, 2014.  For at least two reasons, this is incorrect.  First, the AOJ reduced the hearing loss rating from 80 percent to 50 percent, effective October 10, 2016.  Accordingly, there was clearly no effort to readjuciate the remanded claim for a rating higher than 80 percent for the period between May 17, 2014 and October 10, 2016.

Moreover, it is clear that a rating reduction pursuant to 38 C.F.R. § 3.105(e) is a separate issue from an increased rating claim.  See Peyton v. Derwinski, 1 Vet.App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.")   In Murphy v. Shinseki, 26 Vet. App. 510 (2014), the appellant appealed to the Board from the denial of a rating in excess of 10 percent for service-connected sinusitis.   After the Board remanded the claim for further development, the AOJ increased the rating to 30 percent, resulting in the payment of increased compensation to the appellant.  Id. at 511-12.  In this context, the Court held that "the only issue before the Board was his entitlement to a disability evaluation in excess of 30% for sinusitis.  Therefore, it was outside the scope of the veteran's direct appeal for the Board to revisit the issue of entitlement to a disability evaluation less than 30%."  Id. at 513.  The Court further explained that, "even had the Board been convinced that reduction [in the previously assigned disability rating] was the correct course, it would have no authority to undertake such action in the first instance."  Id. at 516.  

Although the Veteran has written to the AOJ inquiring about the possibility of reconsidering the reduction in his hearing loss rating, he has not initiated an appeal of that decision by filing a notice of disagreement using the particular form prescribed for that purpose by the Secretary, which is required by the current version of 38 C.F.R. § 20.201 (2016).  If he wants to appeal, he should file that form within one year of the date of the rating decision reducing his benefits.  See 38 C.F.R. § 20.302(a) (2016).

Because the AOJ responded to the increased rating claim remanded by the Board by adjudicating a separate issue, over which the Board lacks jurisdiction, it is clear that the AOJ failed to comply with the Board's January 2016 remand orders.  

A remand by the Board confers upon the appellant the right to compliance with the remand instructions, and imposes on VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).
Under these circumstances, a new remand is required by Stegall and by 38 C.F.R. §§ 19.31, 19.38 (2016).  Under 38 C.F.R. § 19.31, the agency of original jurisdiction will furnish a SSOC if, pursuant to a remand by the Board, it develops additional evidence. 38 C.F.R. §§ 19.31 (c).  Because the AOJ obtained a new audiology examination report, this regulation required the issuance of an SSOC in this case.  38 C.F.R. § 19.38 requires the issuance of an SOC if, after the Board remands an appeal to the AOJ, any benefits sought on appeal remain denied.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should review the claims file and readjudicate the Veteran's claim for a disability rating in excess of 80 percent for bilateral hearing loss disability since March 17, 2014.  The AOJ is advised that a reduction in compensation pursuant to 38 C.F.R. § 3.105(e) is a separate issue from the increased rating appeal remanded by the Board and that, even if the AOJ considers that a rating higher than 80 percent should be denied based on audiology reports obtained since the January 2016 remand, it is essential to adjudicate the Veteran's claim for a rating higher than 80 percent for all the time since March 17, 2014 - including the period between March 17, 2014 and October 10, 2016.  If the benefits sought on appeal remain denied, both the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





